RECOMMENDED FOR FULL-TEXT PUBLICATION
                                      Pursuant to Sixth Circuit Rule 206
                                              File Name: 08a0029p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT
                                           _________________


                                                    X
                               Plaintiff-Appellant, -
 NCR CORPORATION,
                                                     -
                                                     -
                                                     -
                                                          No. 06-3685
         v.
                                                     ,
                                                      >
 KORALA ASSOCIATES LTD.,                             -
                             Defendant-Appellee. -
                                                    N
                     Appeal from the United States District Court
                      for the Southern District of Ohio at Dayton.
                  No. 04-00407—Michael R. Merz, Magistrate Judge.
                                           Argued: February 1, 2007
                                   Decided and Filed: January 16, 2008
                  Before: KENNEDY, BATCHELDER, and CLAY, Circuit Judges.
                                              _________________
                                                    COUNSEL
ARGUED: Paul R. Gupta, ORRICK, HERRINGTON & SUTCLIFFE, New York, New York, for
Appellant. Paul M. Fakler, MOSES & SINGER, New York, New York, for Appellee. ON BRIEF:
Paul R. Gupta, ORRICK, HERRINGTON & SUTCLIFFE, New York, New York, John D. Luken,
Joshua A. Lorentz, DINSMORE & SHOHL, Cincinnati, Ohio, Clifford R. Michel, MAYER
BROWN, New York, New York, for Appellant. Paul M. Fakler, MOSES & SINGER, New York,
New York, William F. Patry, THELEN, REID & PRIEST, New York, New York, for Appellee.
                                              _________________
                                                  OPINION
                                              _________________
        ALICE M. BATCHELDER, Circuit Judge. Plaintiff NCR Corporation (“NCR”) appeals the
order of the district court1 compelling NCR and defendant Korala    Associates Ltd. (“KAL”) to
arbitrate NCR’s claims against KAL, pursuant to 9 U.S.C. § 2062, part of Chapter 2 of the Federal
Arbitration Act, see 9 U.S.C. § 201, et seq., which implements the United Nations Convention on


         1
          The parties agreed to allow a United State Magistrate Judge to conduct any and all proceedings in this matter
and enter the order of judgment, in accordance with 28 U.S.C. § 636(c) and Rule 73(b) of the Federal Rules of Civil
Procedure.
         2
        Section 206 applies in this action because KAL is a foreign corporation, organized under the laws of the United
Kingdom and located in Scotland.


                                                          1
No. 06-3685              NCR Corporation v. Korala Associates Ltd.                               Page 2


the Recognition and Enforcement of Foreign Arbitral Awards, June 10, 1958, 21 U.S.T. 2517, 330
U.N.T.S. 38.
                                            I. BACKGROUND
         NCR is one of the largest providers of Automatic Teller Machines (“ATM”) equipment,
integrated hardware and software systems, and related maintenance and support services in the
world. NCR’s ATMs use either the Windows operating system or the OS/2 operating system. NCR
installs its APTRA XFS software (“APTRA XFS”) on those ATMs using the Windows operating
system and its S4i software (“S4i”) on those ATMs using the OS/2 operating system. NCR owns
a registered copyright for its APTRA XFS software and had applied, on an expedited basis, to
register a copyright for APTRA XFS’s precursor software. NCR had also applied, on an expedited
basis, to register copyrights for two versions of the S4i software.
       Over 300,000 NCR ATMs are installed world-wide, and at the time NCR filed its Amended
Complaint, approximately 150,000 of these ATMs required    the installation of an upgraded software
system so that the machines would be Triple-DES3 compliant. NCR has developed a Triple-DES
system upgrade to install on its ATMs. KAL, likewise, has developed a Triple-DES system upgrade,
which can be installed on NCR ATMs. NCR asserts that KAL could not have developed its NCR-
compatible system upgrade without illegally copying and analyzing NCR’s APTRA XFS and S4i
software.
       On December 15, 1998, KAL and NCR entered into a Software License Agreement (“1998
Agreement”) in which KAL agreed to develop and license to NCR three specific software
components for NCR’s ATMs — Device Controls, Self Service Controls, and Service Providers —
which together form software known as Kalypso. KAL also agreed to “develop additional elements
of Kalypso from time to time” under the terms of the Agreement. In order to facilitate KAL’s
development of NCR-friendly software, “NCR agreed to loan to KAL certain computer hardware
and/or software items that were necessary to enable KAL to adapt and support the Kalypso
Components.” To that end, NCR loaned to KAL an NCR ATM which contained NCR’s copyrighted
APTRA XFS software.
        In addition to this particular ATM, NCR alleged that KAL obtained and accessed other NCR
ATMs on which APTRA XFS or S4i was installed from NCR bank licensees or from dealers of used
or refurbished NCR ATMs. Any software still installed on these ATMs could not have been
operated without authorization from NCR.
       NCR alleged that KAL, without permission, “obtained access to, made unauthorized use of,
and engaged in unauthorized copying” of the APTRA XFS and/or S4i software on NCR ATMs,
including the ATM loaned to KAL. According to NCR, by unlawfully accessing and copying the
APTRA XFS and S4i software, KAL was able to develop its Triple-DES upgrade — Kalignite
Upgrade Solutions — which can be installed on NCR ATMs.
        In 2004, NCR brought suit against KAL seeking damages and injunctive relief. In Counts
I and II of its Amended Complaint, NCR alleged KAL’s direct copyright infringement of NCR’s
APTRA XFS and S4i software. In Counts III and IV, NCR alleged KAL’s contributory copyright
infringement of the APTRA XFS and S4i software, asserting that KAL induced NCR licensees to
breach confidentiality restrictions contained within NCR’s licensing agreements by providing KAL
access to the APTRA XFS and S4i software. In Count V, NCR alleged KAL’s tortious interference
with contract, asserting that KAL acted intentionally to induce NCR licensees to breach the
confidentiality restrictions contained within NCR’s licensing agreements by providing KAL access

       3
           Triple-DES is an encryption standard designed to make ATM transactions more secure.
No. 06-3685           NCR Corporation v. Korala Associates Ltd.                                   Page 3


to the APTRA XFS and S4i software. In Count VI, NCR alleged that KAL illegally imported the
infringing Kalignite Upgrade Solutions into the United States. And in Count VII, NCR alleged that
KAL engaged in unethical business practices or common law unfair competition.
        KAL moved to (1) dismiss NCR’s Amended Complaint under Rule 12(b)(1) and 12(b)(6)
of the Federal Rules of Civil Procedure, (2) to compel the arbitration of all of NCR’s claims
pursuant to 9 U.S.C. § 206 and in compliance with the arbitration clause contained within the 1998
Agreement, and (3) to dismiss the matter under the doctrine of forum non conveniens. The district
court first denied KAL’s motion to dismiss under Rule 12(b)(1), finding that it had subject matter
jurisdiction under both diversity and federal question jurisdiction. But the district court granted
KAL’s motion to compel arbitration and dismissed NCR’s complaint without prejudice. The court
did not address KAL’s motion to dismiss under Rule 12(b)(6) or on the basis of forum non
conveniens. NCR timely appealed the order compelling arbitration.
                                          II. ANALYSIS
        We review de novo a district court’s decision regarding the arbitrability of a particular
dispute. Walker v. Ryan’s Family Steak Houses, Inc., 400 F.3d 370, 385 (6th Cir. 2005). “Before
compelling an unwilling party to arbitrate, the court must engage in a limited review to determine
whether the dispute is arbitrable; meaning that a valid agreement to arbitrate exists between the
parties and that the specific dispute falls within the substantive scope of that agreement.” Javitch
v. First Union Sec., Inc., 315 F.3d 619, 624 (6th Cir. 2003) (citing AT&T Techs. v. Commc’ns
Workers of Am., 475 U.S. 643, 649 (1986)).
       The arbitration clause contained within the 1998 Agreement provides that:
       22.2 Any controversy or claim arising out of or relating to this contract, or breach
       thereof, shall be settled by arbitration and judgment upon the award rendered by the
       arbitrator may be entered in any court having jurisdiction thereof. The arbitrator
       shall be appointed upon the mutual agreement of both parties failing which both
       parties will agree to be subject to any arbitrator that shall be chosen by the President
       of the Law Society.
The parties do not dispute that a valid agreement to arbitrate exists; rather the issue of contention
is whether NCR’s claims fall within the substantive scope of the agreement.
        “As a matter of federal law, any doubts concerning the scope of arbitrable issues should be
resolved in favor of arbitration.” Masco Corp. v. Zurich Am. Ins. Co., 382 F.3d 624, 627 (6th Cir.
2004) (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983)).
Despite this strong presumption in favor of arbitration, “arbitration is a matter of contract between
the parties, and one cannot be required to submit to arbitration a dispute which it has not agreed to
submit to arbitration.” Simon v. Pfizer Inc., 398 F.3d 765, 775 (6th Cir. 2005) (quoting United
Steelworkers, Local No. 1617 v. Gen. Fireproofing Co., 464 F.2d 726, 729 (6th Cir. 1972)).
       When faced with a broad arbitration clause, such as one covering any dispute arising
       out of an agreement, a court should follow the presumption of arbitration and resolve
       doubts in favor of arbitration. Indeed, in such a case, only an express provision
       excluding a specific dispute, or the most forceful evidence of a purpose to exclude
       the claim from arbitration, will remove the dispute from consideration by the
       arbitrators.
Solvay Pharms., Inc. v. Duramed Pharms., Inc., 442 F.3d 471, 482 n.10 (6th Cir. 2006) (internal
punctuation and citations omitted).
No. 06-3685           NCR Corporation v. Korala Associates Ltd.                                 Page 4


        Here the parties dispute not only the scope of the arbitration clause, but the standard by
which to determine whether a particular claim is arbitrable. The district court, relying on language
contained within Fazio v. Lehman Bros., Inc., 340 F.3d 386 (6th Cir. 2003), concluded that the
arbitration clause’s language — “any controversy or claim arising out of or relating to this contract”
— “encompasses all claims which touch upon matters covered by the agreement.” (emphasis
added). The court held that every allegation in NCR’s Amended Complaint “relates to some part
of the Agreement and will require examination and interpretation of the Agreement or an exhibit to
the Agreement.”
        NCR argues that it was legal error for the court to apply the “touches upon matters” standard,
while KAL argues that “touches upon matters” is the proper standard for this Circuit. We agree with
NCR. While the Fazio court stated that “[e]ven real torts can be covered by arbitration clauses ‘if
the allegations underlying the claims “touch matters” covered by the [agreement],’” 340 F.3d at 395
(quoting Genesco, Inc. v. T. Kakiuchi & Co., 815 F.2d 840, 846 (2d Cir. 1987)), that court did not
apply this standard to determine if the plaintiff’s claims fell within the scope of the arbitration
clause. Instead, the standard the court enunciated and applied was whether “an action could be
maintained without reference to the contract or relationship at issue. If it could, it is likely outside
the scope of the arbitration agreement.” Id. at 395.
        The Supreme Court has also referenced this “touch matters” language. In Mitsubishi Motors
Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614 (1985), the Court stated that “ insofar as the
allegations underlying the statutory claims touch matters covered by the enumerated articles, the
Court of Appeals properly resolved any doubts in favor of arbitrability.” 473 U.S. at 625 n.13
(emphasis added). This Court, however, has explained that the “touch matters” language in
Mitsubishi Motors should be considered in light of its narrow context:
       The issue the Mitsubishi Court addressed was whether the arbitration clause “should
       be read narrowly to exclude the statutory claims,” id., which were part of the
       respondent’s counterclaim and included claims under the antitrust laws. Id. at
       619-20. The “enumerated articles” were provisions of a distribution agreement to
       which the arbitration provision specifically referred. Id. at 617. [Defendant], in its
       brief, apparently treats the Court’s statement as announcing the standard that a
       controversy is arbitrable if it “touches matters covered by” the arbitration clause.
       [Defendant] reads this passing comment out of context, and we do not believe the
       words have the broad impact [Defendant] would give them.
Alticor, Inc. v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa., 411 F.3d 669, 673 (6th Cir. 2005). And
more recently, we reiterated the standard we apply to determine whether a particular claim or dispute
falls within the scope of an arbitration agreement: “if an action can be maintained without reference
to the contract or relationship at issue, the action is likely outside the scope of the arbitration
agreement — along with the presumption in favor of arbitrability and the intent of the parties.”
Nestle Waters N. Am., Inc. v. Bollman, 505 F.3d 498, 505 (6th Cir. 2007) (citing Fazio, 340 F.3d at
395).
        Under this Court’s precedent, the following standard emerges for determining which of
NCR’s claims must be resolved in arbitration: while we must bear in mind the presumption of
arbitrability, the cornerstone of our inquiry rests upon whether we can resolve the instant case
without reference to the agreement containing the arbitration clause. See Nestle Waters, 505 F.3d
at 505. If such a reference is not necessary to the resolution of a particular claim, then compelled
arbitration is inappropriate, unless the intent of the parties indicates otherwise. Id. We now apply
this standard to NCR’s claims.
No. 06-3685           NCR Corporation v. Korala Associates Ltd.                               Page 5


A. Copyright Infringement
        “Liability for direct [copyright] infringement arises from the violation of any one of the
exclusive rights of a copyright owner. The owner of copyright . . . has the exclusive right to, and
to authorize others to, reproduce, distribute, perform, display, and prepare derivative works from the
copyrighted [work].” Bridgeport Music, Inc. v. Rhyme Syndicate Music, 376 F.3d 615, 621 (6th Cir.
2004) (internal citations omitted). “To succeed in a copyright infringement action, a plaintiff must
establish that he or she owns the copyrighted creation, and that the defendant copied it.” Kohus v.
Mariol, 328 F.3d 848, 853 (6th Cir. 2003). But “where there is no direct evidence of copying, a
plaintiff may establish ‘an inference of copying by showing (1) access to the allegedly-infringed
work by the defendant[] and (2) a substantial similarity between the two works at issue.’” Id. at 853-
54 (quoting Ellis v. Diffie, 177 F.3d 503, 506 (6th Cir. 1999)).
       1. APTRA XFS (Count I)
        NCR could not maintain a copyright infringement claim against KAL without referencing
the 1998 Agreement. While a court would not need to reference the 1998 Agreement to determine
if NCR owns a copyright for APTRA XFS, a court would need to reference the Agreement to
determine what, if any, authorization NCR provided to KAL with respect to the APTRA XFS
software contained on the ATM that NCR loaned to KAL under the 1998 Agreement. In its
Amended Complaint, NCR alleged that “in each such instance [of operating and accessing APTRA
XFS software on an NCR ATM], KAL’s copying [of the software] was not licensed or otherwise
authorized by NCR or any other party.” To determine whether KAL lawfully copied APTRA XFS,
by for instance obtaining a license or NCR’s authorization, a court must examine and possibly
construe or interpret the terms of the 1998 Agreement and its exhibits.
        NCR argues that in its Amended Complaint it also alleged that KAL had access to the
APTRA XFS software through NCR’s licensees and refurbished ATMs, matters whose resolution
would not require examination of the 1998 Agreement. Enforcement of the arbitration agreement
here might, NCR argues, result in piecemeal litigation. See, e.g., Bratt Enters., Inc. v. Noble Int’l
Ltd., 338 F.3d 609, 613 (6th Cir. 2003). We do not believe, however, that we must parse out NCR’s
claims in such detail. It is sufficient that a court would have to reference the 1998 Agreement for
part of NCR’s direct infringement claim. Under these circumstances, we find that the copyright
infringement claim as to APTRA XFS falls within the scope of the arbitration agreement.
       2. S4i (Count II)
        We reach a different conclusion, however, with respect to NCR’s claim that KAL directly
infringed the S4i software copyright. No reference to the 1998 Agreement is necessary to determine
whether (1) NCR owns a copyright in the S4i software or (2) KAL was licensed or authorized to
access and/or copy the S4i software. While the 1998 Agreement is not limited to KAL’s developing
software only for ATMs running APTRA XFS software, neither the Agreement itself nor the
circumstances surrounding its implementation implicate the S4i software.
        KAL argues that any claim relating to the S4i software is in fact arbitrable. KAL points to
several items in the Amended Complaint to support its argument. First, NCR agreed that KAL
would develop and license components of its Kalypso software for all of NCR’s ATMs — not just
those containing APTRA XFS software. Second, NCR agreed to loan KAL computer hardware
and/or software items that were necessary to enable KAL to adapt and support the Kalypso
Components, and the Agreement does not limit the loaned equipment to just those ATMs containing
APTRA XFS software. Third, NCR does not allege that KAL engaged in any different course of
conduct in order to infringe NCR’s copyright in the S4i software. Fourth, KAL points out that NCR
alleged that “KAL engaged in unauthorized copying of the APTRA XFS and/or S4i software when
No. 06-3685           NCR Corporation v. Korala Associates Ltd.                                   Page 6


KAL operated NCR ATMs (whether obtained from NCR pursuant to the Agreement, from an NCR
licensee, or from a second-hand ATM dealer).” (emphasis added).
        In contrast to the APTRA XFS software, however, the S4i software has no obvious link to
the 1998 Agreement and finding such a link would require us to draw too many inferences that are
simply not warranted. We, therefore, conclude that the parties’ 1998 Agreement did not contemplate
arbitrating disputes relating to the S4i software.
       KAL next argues that even if the S4i software was not installed on the ATM that NCR
loaned to KAL under the 1998 Agreement, the claims are closely related and we should therefore
compel NCR to arbitrate the S4i claims as well. In Simon v. Pfizer Inc., 398 F.3d 765 (6th Cir.
2005), we determined that:
       [w]here one claim is specifically covered by an arbitration agreement, and a second
       claim is not, the arbitrability of the second is governed by the extent to which the
       second claim is substantially identical to the first. On the one hand, a party cannot
       avoid arbitration simply by renaming its claims so that they appear facially outside
       the scope of the arbitration agreement. In order to determine whether such renaming
       has occurred, a court must examine the underlying facts — when an otherwise
       arbitrable claim has simply been renamed or recast it will share the same factual
       basis as the arbitrable claim. However, a claim that is truly outside of an arbitration
       agreement likewise cannot be forced into arbitration, even though there may be
       factual allegations in common. In particular, the determination that a claim requires
       reference to an arbitrable issue or factual dispute is not determinative.
398 F.3d at 776 (internal punctuation and citations omitted). We conclude that while the APTRAS
XFS and S4i claims are similar, the claims are not identical. NCR’s claims relating to S4i are “truly
outside” the arbitration clause even though there are factual allegations common to both types of
software.
B. Contributory Copyright Infringement
       Liability for contributory infringement derives from the defendant’s relationship to
       the direct infringement. Contributory infringement occurs when one, with knowledge
       of the infringing activity, induces, causes, or materially contributes to the infringing
       conduct of another.
Bridgeport Music, Inc. v. WB Music Corp., — F.3d — , 2007 U.S. App. LEXIS 26875, at *13 (6th
Cir. 2007) (internal punctuation and citations omitted) (emphasis added). That is, “a plaintiff must
allege: (1) direct copyright infringement [by] a third-party; (2) knowledge by the defendant that the
third-party was directly infringing; and (3) [defendant’s] material contribution to the infringement.”
Parker v. Google, Inc., 242 F. App’x 833, 837 (3d Cir. 2007). And “[w]ith respect to the element
of knowledge, contributory liability requires that the secondary infringer ‘know or have reason to
know’ of the direct infringement.” Encore Entm’t v. KIDdesigns, Inc., 2005 U.S. Dist. LEXIS
44386, *49 (M.D. Tenn. Sept. 14, 2005) (quoting A & M Records, Inc. v. Napster, Inc., 239 F.3d
1004, 1020 (9th Cir. 2001)). “Secondary liability may be imposed on a defendant who does nothing
more than encourage or induce another to engage in copyright infringement,” Warner Bros.
Entertainment, Inc. v. Ideal World Direct, 2007 U.S. Dist. LEXIS 71013, *12 (S.D.N.Y. Sept. 26,
2007), because secondary liability is predicated on “the common law doctrine that one who
knowingly participates or furthers a tortious act is jointly and severally liable with the prime
tortfeasor.” Gershwin Publ’g Corp. v. Columbia Artists Mgmt., Inc., 443 F.2d 1159, 1162 (2d Cir.
1971) (internal punctuation and citation omitted).
No. 06-3685           NCR Corporation v. Korala Associates Ltd.                               Page 7


       1. APTRA XFS (Count III)
       NCR could maintain a contributory copyright infringement claim without referencing the
1998 Agreement. To maintain this claim, NCR must establish that its licensees infringed its
copyright in the APTRA XFS software when they provided KAL access to the software. NCR must
also establish KAL’s knowledge of the licensee’s infringing activity and KAL’s material
contribution to the licensees’ infringement.
         In its Amended Complaint, NCR asserted that its licensing agreements “contain restrictions
prohibiting third-party access to the licensed ATMs as well as the software that is resident on that
ATM” and that “KAL was aware of such license agreements, as well as the third-party restrictions
contained therein.” NCR also alleged that because KAL had entered into the 1998 Agreement,
“which contained strict provisions on confidentiality restrictions and authorized use, KAL was well
aware of the confidentiality restrictions and use limitations employed by NCR with respect to its
ATM system software. Thus, KAL knew or should have known that no NCR licensee could
authorize KAL to use the APTRA XFS or S4i software installed on an NCR bank ATM, especially
not for the purpose of developing a system software upgrade to directly compete with that of NCR.”
        Taking these allegations together, KAL argues that NCR’s contributory infringement claim
is “based upon KAL’s alleged knowledge of third-party use restrictions, which NCR specifically
alleges KAL obtained through the [1998] Agreement,” and, therefore, a court must reference the
1998 Agreement in order to determine the merits of this claim. We disagree. At best, NCR’s
Amended Complaint alleges that KAL was likely on notice of the confidentiality and use restrictions
contained within NCR’s licensing agreements because of similar provisions contained within the
1998 Agreement. And while KAL’s knowledge of the confidentiality provisions within the 1998
Agreement may implicate what KAL “would have reason to know” about the contents of the
licensees’ agreements, we nevertheless conclude that NCR could maintain this claim without
referencing the 1998 Agreement. First, while the 1998 Agreement may be implicated here, a court
would not need to examine, construe or interpret the terms of the 1998 Agreement — as it likely
would for the direct infringement claim — to determine whether KAL had knowledge of the
licensees’ infringing activity. Rather, a court could determine that KAL was aware of the alleged
infringing activity by referencing some other source of knowledge. Second, a court would not need
to reference the 1998 Agreement to determine whether KAL materially contributed to the licensees’
infringement. Under the circumstances here, we cannot conclude that NCR agreed to arbitrate this
claim. This claim is therefore not arbitrable.
       2. S4i (Count IV)
     For the same reasons that the contributory copyright infringement claim with regard to the
APTRA XFS software is not arbitrable, this claim is not arbitrable.
C. Tortious Interference with Contract (Count V)
       To establish tortious interference with contract, NCR must show “(1) the existence of a
contract, (2) the wrongdoer’s knowledge of the contract, (3) the wrongdoer’s intentional
procurement of the contract’s breach, (4) the lack of justification, and (5) resulting damages.” Fred
Siegel Co., L.P.A. v. Arter & Hadden, 707 N.E.2d 853, 858 (Ohio 1999).
        NCR alleged that KAL was aware that NCR’s licensing agreements “contain restrictions
prohibiting third-party access to the licensed ATM as well as the software that is resident on that
ATM” and that “notwithstanding such knowledge, KAL acted intentionally to induce NCR licensees
to breach said confidentiality restrictions by providing KAL access to the licensed ATMs, as well
as the APTRA XFS and S4i software, and other software resident thereon.”
No. 06-3685           NCR Corporation v. Korala Associates Ltd.                                Page 8


       KAL argues that NCR could not maintain this claim without reference to the 1998
Agreement because KAL’s knowledge of the licensing agreements and their terms comes from its
knowledge of the confidentiality and use restrictions contained within the 1998 Agreement. We
disagree. NCR would not need to reference the 1998 Agreement to establish the elements of this
cause of action, that is, that a particular licensee had a licensing agreement with NCR, that KAL
knew of the existence of that agreement, that KAL acted to procure the breach of that agreement,
whether KAL was justified in its actions, and the damages arising from the breach by the licensee.
Because NCR can establish the elements of this cause of action without referencing the 1998
Agreement, this claim is not arbitrable.
D. Illegal Importation of Infringing Copies (Count VI)
       NCR asserts that KAL developed its Kalignite Upgrade Solutions by infringing NCR’s
copyrights in APTRA XFS and S4i and then imported Kalignite Upgrade Solutions, the infringing
product, into the United States.
       1. APTRA XFS (Count VI in part)
        Because this claim turns on whether KAL is liable for infringing NCR’s copyright in the
APTRA XFS software, this claim is arbitrable for the same reasons that NCR’s direct infringement
claim is arbitrable.
       2. S4i (Count VI in part)
         Because the issue of whether KAL infringed a copyright in the S4i software is dispositive
of this claim, this claim is not arbitrable for the same reasons that NCR’s direct infringement claim
is not arbitrable.
E. Common Law Unfair Competition (Count VII)
        Lastly, NCR alleges that KAL is liable for common law unfair competition because KAL
has engaged in unethical business practices. “Unfair competition ordinarily consists of
representations by one person, for the purpose of deceiving the public, that his or her goods are those
of another. It may also extend to unfair commercial practices such as malicious litigation,
circulation of false rumors, or publication of statements, all designed to harm the business of
another.” Landskroner v. Landskroner, 797 N.E.2d 1002, 1017 (Ohio Ct. App. 2003) (internal
punctuation and citations omitted).
        “[W]hen an otherwise arbitrable claim has simply been renamed or recast it will share the
same factual basis as the arbitrable claim.” Simon, 398 F.3d at 776. While NCR styles its seventh
count against KAL as a “common law unfair competition claim,” the language of the Amended
Complaint makes clear that NCR is merely asserting claims arising under its agreement with KAL
through a common law rubric. For instance, NCR alleges, in part, that KAL “disregard[ed]
confidentiality provisions in its own Agreement with NCR” and “misappropriat[ed] trade secrets and
other proprietary information of NCR.” These allegations relate directly to the confidentiality
provisions and Mutual Non-Disclosure Agreement incorporated into the 1998 Agreement, and their
resolution will require a court to examine and interpret the terms of the 1998 Agreement. We
therefore conclude that the claim is arbitrable.
No. 06-3685              NCR Corporation v. Korala Associates Ltd.                                          Page 9


                                            III. CONCLUSION4
       For the foregoing reasons, we AFFIRM the judgment of the district court as to NCR’s
claims relating to the direct infringement of the APTRA XFS software (Counts I and VI insofar as
Count VI relates to APTRA XFS) and the claim of common law unfair competition (Count VII).
NCR must arbitrate these claims. We REVERSE and REMAND for further proceedings not
inconsistent with this opinion as to all of NCR’s claims relating to the S4i software (Counts II, IV,
and VI insofar as Count VI relates to S4i), the contributory infringement claim relating to the
APTRA XFS software (Count III), and the claim of tortious interference (Count V). NCR may
pursue these claims in federal court.




         4
           Although the parties on appeal presented argument as to Rule 12(b)(6) and forum non conveniens, we decline
to reach the merits of these issues for the first time on appeal.